Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 31, 2022

                                     No. 04-22-00375-CV

                                Richard Antonio MENDOZA,
                                         Appellant

                                               v.

                  DONORE SQUARE HOMEOWNERS ASSOCIATION,
                                  Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-20931
                       Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
       On August 1, 2022, appellant Richard Antonio Mendoza filed a Motion to Stay Trial
Court Proceedings. Appellee Donore Square Homeowners Association filed a response to
appellant’s motion on August 9, 2022. Appellant filed his reply to appellee’s response on August
10, 2022. Appellant’s motion is DENIED.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court